The sole question for decision arose upon the demurrer of the county to the jurisdiction of the Court. The discussion of the merits of plaintiff's claim and the liability of the county therefor is outside the issue before the Court.
It has been settled by repeated decisions of this Court, some of which are cited in the opinion of the Circuit Court, that no action can be brought against a county in the Court of Common Pleas, unless authority to bring it is given by statute. The reason assigned in all of the decisions is that the county is but a subdivision of the State, and one of its organized agencies for the purposes of government; and, therefore, it partakes of the immunity of the State from suit, except by its consent. It follows that a claim against a county is a claim against the State, in the sense that claims against the State can be prosecuted only by consent of, and in the manner prescribed by, the State.
The Constitution (article XVII, section 2) provides that the General Assembly may direct by law in what manner claims against the State may be established and adjusted. *Page 479 
The legislature has provided that all claims against a county (except certain actions for damages for tort which, by the authority of special statutes, may be brought in the Court of Common pleas) must be presented to the county board of commissioners, from whose decision an appeal may be taken to the Court of Common Pleas, and hence to this Court. Nothing can be clearer, upon reason and authority, that the remedy so provided is exclusive. Because, if the State, and the county as a part thereof, is exempt from suit, except by consent of the State, the consent may be given upon such terms and conditions as the legislature may see fit. It has seen fit to say that all claims against a county arising out of contract must be presented to and passed upon by the county board of commissioners.
The very point in issue was decided by this Court, contrary to the contention of appellant, in the case of Jenningsv. Abbeville County, 24 S.C. 543, and the principles upon which that decision was rested have been followed by this Court in subsequent decisions too numerous to mention. The law has been settled, and settled right, and it is now well understood by the profession. It ought not, at this late day, to be unsettled to prevent what may appear to be a hardship in a particular case, on account of the plaintiff's failure to present its claim to the proper tribunal within the time prescribed by the statute, and appeal from its decision, if it had been adverse to its contention.
The fact that, when Jennings v. Abbeville County was decided, the county board of commissioners was composed of constitutional officers and that the boards are now composed of statutory officers, can make no difference. The principles above stated upon which all of our decisions have been rested lead to the same conclusion, whether the boards are composed of constitutional or statutory officers; and, in fact, most of our decisions upon that point have been rendered since the change in the Constitution. *Page 480 
As the legislature alone can authorize a suit against a county and has authority to direct the manner in which claims against a county, as a part of the State, may be established and adjusted, it follows that it may provide the tribunal before which it must be done and make its jurisdiction exclusive, and that is what it has done.
For the foregoing reasons, I dissent from the opinion of Mr. Justice Watts and concur in that of the Circuit Judge, except that part of it which says that, if plaintiff has no remedy under the general law, it has none at all. That remark was unnecessary to the decision of the single question before the Court, to wit: Has the Court of Common Pleas original jurisdiction of this action? Having answered that question in the negative, and, as I think, correctly, there was no occasion to say more. The opinion of the Circuit Judge will be reported. For the reasons hereinbefore stated as well as for the reasons therein stated, I think the judgment should be affirmed.